

EXHIBIT 10.1


THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT
This THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT, LIMITED CONSENT, AND
WAIVER (this “Agreement”) is made as of May 31, 2015, and effective upon the
Effective Date (as defined below), by and among KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each of the other
Credit Parties identified as such on the signature pages hereof, each of the
lenders signatory hereto constituting the Required Lenders (as defined in the
Credit Agreement described below) and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (together with its successors and assigns
in such capacity, “Agent”).
RECITALS
A.The Borrower, Agent and certain lenders (collectively, the “Lenders”) are
parties to that certain Credit and Security Agreement, dated as of May 14, 2014
(as amended to date and as it may be further amended, restated, supplemented
and/or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”). Except as otherwise defined herein, capitalized terms used
herein have the respective meanings assigned to them in the Credit Agreement.
B.    In connection with the Credit Agreement, each Credit Party (other than the
Borrower) guaranteed the Obligations of the Borrower pursuant to that certain
Guaranty of Payment, dated as of May 14, 2014, and each Credit Party granted to
Agent, for the benefit of the Lenders, a first priority security interest
(subject only to Permitted Liens) in substantially all of such Credit Party’s
assets pursuant to that certain Security Agreement, dated as of May 14, 2014,
executed by the Credit Parties in favor of Agent.
C.    The Borrower has requested certain modifications to the Credit Agreement
in connection with the Borrower’s consummation of the Herley Disposition (as
defined herein), and Agent and the Required Lenders have agreed to the
modification of certain provisions contained in the Credit Agreement upon the
terms and conditions hereinafter set forth.
D.    Borrower has requested that Agent and the Lenders (i) consent to the
Transaction, (ii) waive any Event of Default that would otherwise occur under
the Loan Documents solely as a result of the Transaction, and (iii) amend the
Credit Agreement as set forth herein.
NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
1.Amendments to the Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:
(a)    Amendment to Section 1.1- Amended and Restated Definitions. Section 1.1
of the Credit Agreement is hereby amended by amending and restating the
following definitions in their entirety to provide as follows:



[Kratos] Third Amendment
#35497111

--------------------------------------------------------------------------------



“‘Consolidated EBITDA’ means, for any period as determined on a Consolidated
basis, (a) Consolidated Net Income for such period, plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Income in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Net Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges (but in no
event to include depreciation and amortization charges as to Demonstration and
Practice Aerial Targets and Aerial Aircraft included in the definition of
“Excluded Demonstration and Practice Aerial Targets and Aerial Aircraft
Investment”), (iv) non-cash losses or charges, (v) up to $5,300,000 of losses
from discontinued operations, (vi) additional non-recurring transaction costs,
reasonably acceptable to the Agent, incurred in connection with a Permitted
Acquisition, (vii) up to $4,000,000 of costs related to severance and lease
terminations associated with restructuring, (viii) any losses or charges
resulting from the refinancing of the Borrower’s existing Indebtedness, (ix) up
to $12,000,000 in provisions for taxes paid in cash related to Herley
Disposition, and (x) up to $17,000,000 for expenses related to the Herley
Disposition and to the repurchase at par of a portion of the Senior Notes with
proceeds of the Herley Disposition; minus (b) to the extent included in
Consolidated Net Income for such period, non-cash gains.”
“‘Consolidated Fixed Charges’ means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) scheduled principal payments on Consolidated Funded
Indebtedness; provided that, for purposes of calculating Consolidated Fixed
Charges, (i) principal payments on Consolidated Funded Indebtedness shall
exclude optional payments and (ii) the portion of Consolidated Interest Expense
attributable to the Borrower’s Consolidated Funded Indebtedness shall be
$10,938,000 for the Quarterly Reporting Periods ending on September 29, 2013,
December 29, 2013, March 30, 2014 and on or about June 30, 2014, as determined
on a Consolidated basis. Notwithstanding the foregoing (x) for the purposes of
this definition of “Consolidated Fixed Charges” as to calculation of interest
expense in connection with the repurchase at par of $175,000,000 of Senior Notes
with proceeds from the Herley Disposition and the pay-down by $41,000,000 of the
outstanding Revolving Loans, the repurchase and pay-down shall be deemed to have
occurred on September 29, 2014, and (y) for the purposes of calculation of
interest expense in connection with any other repurchase at par of the Senior
Notes with proceeds from the Herley Disposition, the repurchase shall be deemed
to have occurred on the first day of the most recently completed four Quarterly
Reporting Periods.”
“‘Reserve’ or ‘Reserves’ means, (a) the Herley Disposition Proceeds Reinvestment
Reserve, and (b) any additional amount that the Agent reserves, without
duplication, pursuant to Section 2.12 hereof, against the Borrowing Base.”
(b)    Amendment to Section 1.1-New Definition. Section 1.1 of the Credit
Agreement is hereby amended by adding thereto the following new definitions in
proper alphabetical order:
“‘Herley Disposition’ means the sale by the Borrower of 100% of its equity
interests in Herley Industries, Inc., a Delaware corporation (“Herley”), and the
sale by Herley of 100% of its equity interests in each of Herley- CTI, Inc., a
Delaware corporation, EW Simulation Technology Ltd., a company organized under
the laws of the United Kingdom, and Stapor Research, a Virginia corporation for
an aggregate sales price of approximately $260,000,000 (exclusive of any
potential working capital adjustments or reimbursable taxes



[Kratos] Third Amendment
#35497111
2



--------------------------------------------------------------------------------



associated therewith), with such disposition being consummated pursuant to, and
in accordance with, the Herley Purchase Documents, and with the net proceeds
thereof to be applied as follows: (a) to the extent proceeds consist of proceeds
of Credit Facility Priority Collateral, such proceeds shall be initially applied
to the outstanding principal amount of the Revolving Loans and Swingline Loans,
and ultimately applied in a manner consistent with Section 4.11 of the
Indenture; and (b) to the extent proceeds consist of proceeds of Indenture
Priority Collateral such proceeds shall be applied in accordance with the
Indenture and the Intercreditor Agreement, including, without limitation, at
least $175,000,000 to repurchase at par Senior Notes.”
“‘Herley Disposition Credit Facility Priority Collateral Proceeds Amount’ means
the net proceeds from the Herley Disposition consisting of proceeds of Credit
Facility Priority Collateral initially applied to the outstanding Revolving
Loans and Swingline Loans, and then held as cash to be used in compliance with
Section 4.11 of the Indenture.”
“‘Herley Disposition Proceeds Reinvestment Period’ means the period beginning
the date of application of the proceeds of the Credit Facility Priority
Collateral from the Herley Disposition to the outstanding Revolving Loans and
Swingline Loans (with any amount in excess of outstanding Revolving Loans and
Swingline Loans to be held by Borrower as cash pending reinvestment in Specified
Credit Facility Priority Collateral) and ending 360 days after such date of
receipt.”
“‘Herley Disposition Proceeds Reinvestment Amount’ means the aggregate cash
purchase price paid for Specified Credit Facility Priority Collateral by
Borrower and other Credit Parties during the Herley Disposition Proceeds
Reinvestment Period.”
“‘Herley Disposition Proceeds Reinvestment Reserve’ means for the period of time
beginning on the first day of the Herley Disposition Proceeds Reinvestment
Period and ending on the earlier of (a) the first day during the Herley
Disposition Proceeds Reinvestment Period that the aggregate Herley Disposition
Proceeds Reinvestment Amount equals at least the Herley Disposition Credit
Facility Priority Collateral Proceeds Amount and (b) the first day after the end
of the Herley Disposition Proceeds Reinvestment Period that all proceeds of
Credit Facility Priority Collateral from the Herley Disposition have been
applied in a manner consistent with Section 4.11 of the Indenture, the amount
equal to (i) the Herley Disposition Credit Facility Priority Collateral Proceeds
Amount, minus (ii) aggregate Herley Disposition Proceeds Reinvestment Amount.”
“Herley Purchase Documents” means the purchase agreement and other relevant
documents relating to the Herley Disposition provided to Agent and certified by
Borrower as being the true and correct documentation relating to the Herley
Disposition.
“‘Specified Credit Facility Priority Collateral’ means inventory, documents,
contracts, accounts, chattel paper, instruments or contract rights in respect of
any service or sales contracts acquired by Borrower or another Credit Party with
proceeds from the Credit Facility Priority Collateral sold in connection with
the Herley Disposition.”
(c)    Amendment to Section 5.3. Section 5.3 of the Credit Agreement is amended
by adding thereto a new paragraph (r), Herley Disposition Proceeds Reinvestment
Amount Report, to read in its entirety as follows:



[Kratos] Third Amendment
#35497111
3



--------------------------------------------------------------------------------



“(r) Herley Disposition Proceeds Reinvestment Amount Report. The Borrower shall
deliver to Agent, as frequently as the Agent may request, but no less frequently
than concurrently with the Borrowing Base Certificate referenced in subsection
(a) above, a report in form and substance satisfactory to Agent, detailing the
aggregate Herley Disposition Proceeds Reinvestment Amount to that point utilized
during the Herley Disposition Proceeds Reinvestment Period.”
(d)    Amendment to Section 5.7. Section 5.7 of the Credit Agreement is amended
and restated to read in its entirety as follows:
“(a) Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries will
maintain at all times, on a Consolidated basis, measured as of the end of each
Quarterly Reporting Period, commencing with the Quarterly Reporting Period
ending on or about June 30, 2014, a Fixed Charge Coverage Ratio of at least 1.15
to 1.00. Notwithstanding the foregoing, (i) the Fixed Charge Coverage Ratio will
not be measured (x) as of the Quarterly Reporting Period ending on or about June
30, 2015, or (y) as of the end of any Quarterly Reporting Period ending after
June 30, 2015, if on such date there are no outstanding Revolving Loans or
Swingline Loans and the Letter of Credit Exposure is less than or equal to
$17,000,000, and (ii) as to any subsequent Quarterly Reporting Period ending
after June 30, 2015, and not covered by clause (i) above, the Borrower and its
Subsidiaries will maintain at all times, on a Consolidated basis, measured as of
the end of such Quarterly Reporting Period, a Fixed Charge Coverage Ratio of at
least the amount specified below:
Category
Ratio
(A) On such date, the percentage of (1) (xx) outstanding Revolving Loans
plus (yy) outstanding Swingline Exposure plus Letter of Credit Exposure in
excess of $17,000,000, to (2) (xx) Revolving Credit Commitment, minus (yy)
Herley Disposition Proceeds Reinvestment Reserve, is greater than 0.00%; but
less than 15.00%
(A) 1.05 to 1.00
(B) On such date, the percentage of (1) (xx) outstanding Revolving Loans
plus (yy) outstanding Swingline Exposure plus Letter of Credit Exposure in
excess of $17,000,000, to (2) (xx) Revolving Credit Commitment, minus (yy)
Herley Disposition Proceeds Reinvestment Reserve, is equal to or greater than
15.00% but less than 25.00%
(B) 1.10 to 1.00


lesser of
(C) All other instances
(C) 1.15 to 1.00



For the purposes of this Section 5.7, “Letter of Credit Exposure” shall not
include the undrawn amount of any outstanding Letter of Credit issued for the
account of Herley, Herley – CTI, Inc., EW Simulation Technology Ltd. or Stapor
Research if Borrower shall have both (a) caused to be deposited with the
relevant Fronting Lender, in its capacity as a Fronting Lender, either cash or a
Supporting Letter of Credit which, in either case, is (i) in an amount equal to
one hundred five percent (105%) of the amount of such Letter of Credit) and (ii)
free and clear of all rights and claims of third parties), and (b) executed all
such documentation as such Fronting Lender shall request in connection with the
continued existence of such Letter of Credit.”



[Kratos] Third Amendment
#35497111
4



--------------------------------------------------------------------------------





(e)    Amendment to Section 5.12. Section 5.12 of the Credit Agreement is
amended by (i) deleting the “and” at the end of clause (h) thereof, (ii)
replacing the “.” at the end of clause (i) with “; and” and (iii) adding a new
clause (j) to provide in its entirety as follows:
“(j)    the Companies may consummate the Herley Disposition.”
2.    Limited Consent and Waiver. Agent and the Required Lenders hereby (a)
consent to the Herley Disposition and (b) waive any Event of Default that would
otherwise occur under the Credit Agreement solely as a result of the Herley
Disposition. Notwithstanding the foregoing and in addition to the conditions
precedent hereinafter specified in Section 3, the above consent and waiver is
conditioned upon (a) the Herley Disposition being effectuated in a manner
consistent with the definition of Herley Disposition, (b) Agent shall have
received true, correct and complete copies of the Herley Purchase Documents,
which shall be certified by an Authorized Officer of Borrower as being true,
correct and complete, and all conditions precedent to the closing of the Herley
Disposition shall have been satisfied, (c) Borrower shall have delivered to
Agent (i) signature and incumbency certificates of the officers of such Person
executing the Herley Purchase Documents on behalf of the Credit Parties party
thereto; and (ii) resolutions of the board of directors (or similar governing
body) of each Credit Party to the Herley Purchase Documents approving and
authorizing the execution, delivery and performance of the Herley Purchase
Documents and all other documents executed in therewith, certified by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (d) immediately prior to and after giving effect to
the Herley Disposition, (i) no Event of Default (other than any Event of Default
that would occur solely as a result of the Herley Disposition) shall have
occurred or be continuing and (ii) the representations and warranties contained
herein and in the Credit Agreement and the other Loan Documents, are true and
correct as of such date, as if made on such date, except for those
representations and warranties specifically made as of the earlier date, which
shall be true and correct as of such earlier date and (e) with respect to each
Outstanding Herley Letter of Credit, Borrower shall (i) have caused to be
deposited with the relevant Fronting Lender, in its capacity as a Fronting
Lender, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the Outstanding Herley Letters of Credit and (B) free and clear of all rights
and claims of third parties, and (ii) have executed all such documentation as
such Fronting Lender shall request in connection with the survival of the
Outstanding Herley Letters of Credit. Except as expressly set forth in this
Agreement, the consent and waiver by Agent and the Required Lenders under this
Agreement is not intended, and shall not be construed: (a) to modify or
otherwise affect any of the provisions of the Credit Agreement or the other Loan
Documents, (b) as a waiver of any of Agent’s or any Lender’s rights under the
Credit Agreement or any other Loan Document, or (c) as an authorization or a
consent by Agent and the Lenders to any further actions by any Credit Party not
otherwise permitted by the Loan Documents.
 

3.    Covenant of the Credit Parties. In consideration of the agreements set
forth herein, the Credit Parties shall deliver to the applicable Fronting Lender
for cancellation, all outstanding Letters of Credit issued for the account of
Herley, Herley – CTI, Inc., EW Simulation Technology Ltd. or Stapor Research
(the “Outstanding Herley Letters of Credit”) within one (1) Business Day
following the expiration date thereof and, for the avoidance of doubt, shall not
permit any renewal thereunder.



[Kratos] Third Amendment
#35497111
5



--------------------------------------------------------------------------------



4.    Conditions to Effectiveness of Agreement. This Agreement shall be
effective on the earliest date on which all of the following conditions have
been satisfied (such date being the “Effective Date”):
(a)    Agent shall have received this Agreement, duly executed by the Credit
Parties and the Required Lenders.
(b)    If a consent is required under the Senior Notes Documents, Agent shall
have received evidence, in form and substance satisfactory to Agent, that the
Credit Parties have received consent under the Senior Notes Documents permitting
the Herley Disposition and the transactions contemplated hereby.
(c)    Borrower shall have delivered to Agent (i) copies of each Organizational
Document of each Credit Party to the extent such documents have been amended
since the Closing Date and, to the extent applicable, certified as of a recent
date by the appropriate governmental official; (ii) signature and incumbency
certificates of the officers of such Person executing this Amendment on behalf
of the Credit Parties; and (iii) resolutions of the board of directors (or
similar governing body) of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement, and all other documents
executed in connection herewith, certified by its secretary or an assistant
secretary as being in full force and effect without modification or amendment.
(d)    Borrower shall have paid to Agent all fees and expenses (including
attorneys’ fees) owed to or incurred by Agent or Lenders arising in connection
with the Loan Documents or this Amendment.
(e)    Immediately prior to, and after giving effect to this Agreement, (i) no
Event of Default (other than any Event of Default that would occur solely as a
result of the Herley Disposition) shall have occurred or be occurring and
(ii) the representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, are true and
correct as of such date, as if made on such date, except for those
representations and warranties specifically made as of an earlier date, which
shall be true and correct as of such earlier date.
The Credit Parties shall be deemed to represent and warrant to Agent and Lenders
that each of the foregoing conditions have been satisfied upon the release of
their respective signatures to this Amendment.
5.    Representations and Warranties. To induce Agent and the Required Lenders
to enter into this Agreement, each Credit Party, by its signature below, hereby:
(a)    acknowledges and agrees that, except as expressly set forth in this
Agreement, the terms, covenants and conditions of the Credit Agreement and the
other Loan Documents are in full force and effect and are hereby ratified and
confirmed; and


(b)    ratifies and reaffirms the notes and its obligations under the Credit
Agreement and the other Loan Documents, and all of such Credit Party’s
respective covenants, duties, indebtedness and liabilities owing under such
documents.



[Kratos] Third Amendment
#35497111
6



--------------------------------------------------------------------------------



6.    Miscellaneous.
(a)    The Credit Parties are hereby notified that irrespective of (i) any
waivers previously granted by Agent regarding the Loan Documents, (ii) any
previous failures or delays of Agent in exercising any right, power or privilege
under the Loan Documents, or (iii) any previous failures or delays of Agent in
the monitoring or in the requiring of compliance by the Credit Parties with
their respective duties, obligations and agreements under the Loan Documents,
hereafter the Credit Parties will be expected to comply strictly with their
duties, obligations and agreements under the Loan Documents. All of the Liens of
Agent in the Collateral shall continue, and Agent’s and the Required Lender’s
consent herein to the Transaction shall in no way be deemed to be a release of
their Lien in any Collateral.
(b)    This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Agreement is
not intended to be, nor shall it be construed to create, a novation or accord
and satisfaction, and the Credit Agreement and other Loan Documents, as modified
by this Agreement, shall continue in full force and effect. This Agreement shall
constitute a Loan Document for all purposes.
(c)    This Agreement may be executed in any number of counterparts and by each
party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of a signature page
of this Agreement by telecopy, pdf or other electronic means shall be effective
as delivery of a manually executed counterpart of such Agreement.
(d)    In case any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
(e)    The provisions of this Agreement and the respective rights and duties of
the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law).
(f)    THE CREDIT PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE LIABILITIES OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM AGENT AND THE LENDERS. EACH CREDIT PARTY HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, THE LENDERS,
THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST
AGENT OR ANY LENDER, THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY ADVANCE INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,



[Kratos] Third Amendment
#35497111
7



--------------------------------------------------------------------------------



CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER AGREEMENTS AND NEGOTIATION FOR AND EXECUTION OF
THIS AGREEMENT.
(g)    THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN
DOCUMENTS TOGETHER REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AGREEMENT IS EXECUTED.
THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER, AGENT AND
THE REQUIRED LENDERS.
[Signatures on following page]







[Kratos] Third Amendment
#35497111
8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SUNTRUST BANK,
as Administrative Agent and a Required Lender




By:        
Name:    
Title:    



[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
PNC BANK, NATIONAL ASSOCIATION,
a Required Lender




By:        
Name:    
Title:        





[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BANK OF THE WEST,
a Required Lender




By:        
Name:    
Title:    





[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CATHAY BANK,
a Required Lender




By:        
Name:    
Title:    







[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------



BORROWER:


KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
    


By:        
Name:    
Title:    


    

[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------



Agreed to and Accepted:    OTHER CREDIT PARTIES:
 
HGS HOLDINGS, INC.
 
DTI ASSOCIATES, INC.
 
HAVERSTICK GOVERNMENT SOLUTIONS, INC.
 
ROCKET SUPPORT SERVICES, LLC
 
JMA ASSOCIATES, INC.
 
MADISON RESEARCH CORPORATION
 
GICHNER SYSTEMS GROUP, INC.
 
GICHNER SYSTEMS INTERNATIONAL, INC.
 
CHARLESTON MARINE CONTAINERS INC.
 
DALLASTOWN REALTY I, LLC DALLASTOWN REALTY II, LLC
 
DEI SERVICES CORPORATION
 
SCT ACQUISITION, LLC
 
SCT REAL ESTATE, LLC
 
KPSS GOVERNMENT SOLUTIONS, INC.
 
KRATOS INTEGRAL HOLDINGS, LLC
 
KRATOS INTEGRAL SYSTEMS INTERNATIONAL, INC.
 
KRATOS NETWORKS, INC.
 
KRATOS SYSTEMS AND SOLUTIONS, INC.
 
KRATOS DEFENSE & ROCKET SUPPORT SERVICES, INC.
 
KRATOS PUBLIC SAFETY & SECURITY
 SOLUTIONS, INC.
 
KRATOS SOUTHEAST, INC.
 
KRATOS TEXAS, INC.
 
WFI NMC CORP.
 
KRATOS TECHNOLOGY & TRAINING
SOLUTIONS, INC.
 
KRATOS UNMANNED SYSTEMS SOLUTIONS, INC.
 
 
 
By:
 
 
Deanna H. Lund
Executive Vice President & Chief Financial Officer

    




 
REALITY BASED IT SERVICES, LTD.
 
SHADOW I, INC.
 
SHADOW II, INC.


[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------



 
DIGITAL FUSION, INC.
 
DIGITAL FUSION SOLUTIONS, INC.
 
SUMMIT RESEARCH CORPORATION
 
HENRY BROS. ELECTRONICS, INC.,
     a Delaware corporation
 
HENRY BROS. ELECTRONICS, INC.,
 
     a Colorado corporation
 
HENRY BROS. ELECTRONICS, INC.,
     a New Jersey corporation
 
HENRY BROS. ELECTRONICS, INC.,
     a California corporation
 
DIVERSIFIED SECURITY SOLUTIONS, INC.
 
HENRY BROS. ELECTRONICS, L.L.C.
 
NATIONAL SAFE OF CALIFORNIA
 
LVDM, INC.
 
AIRORLITE COMMUNICATIONS, INC.
 
HERLEY INDUSTRIES, INC.
 
GENERAL MICROWAVE CORPORATION
 
GENERAL MICROWAVE ISRAEL
     CORPORATION
 
HERLEY-CTI, INC.
 
STAPOR RESEARCH, INC.
 
MSI ACQUISITION CORP.
 
MICRO SYSTEMS, INC.
 
HERLEY - RSS, INC.
 
REAL TIME LOGIC, INC.
 
SAT CORPORATION
 
SECUREINFO CORPORATION
 
AI METRIX, INC.
 
POLEXIS, INC.
 
 
 
By:
 
 
Deanna H. Lund
Executive Vice President & Chief Financial Officer
 
 
 
KRATOS SOUTHWEST L.P.,
by Kratos Texas, Inc., its General Partner
 
 
 
 
By:
 
 
Deanna H. Lund
Executive Vice President & Chief Financial Officer






[Signature Page to Limited Consent and Third Amendment]

--------------------------------------------------------------------------------






[Signature Page to Limited Consent and Third Amendment]